Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: claims 22, 27-30, 32-33 are allowed because the prior art fail to teach the separator configured to be inserted into the gap formed between the two sheets of the two-ply sheet, relatively move from the one end of the two-ply sheet to another end of the two-ply sheet, wherein the separator is configured to move in a width direction of the two- ply sheet at said another end of the two-ply sheet in combination with remaining limitations of claims 22, 27-30, 32-33.
Claim 23 are allowed because the prior art fail to teach that the separator is one of the pair of separators, wherein the pair of separators is configured to be inserted into both ends of the gap in a width direction of the two-ply sheet and relatively move toward said another end to reach said another end, and wherein the pair of separators is configured to, after the pair of separators reaches said another end, move from both ends of the two-ply sheet in the width direction to a center of the two-ply sheet in the width direction between the two sheets at said another end of the two-ply sheet in combination with remaining limitations of claim 23.
Claim 24 are allowed because the prior art fail to teach that the separator is one of a pair of separators, wherein the pair of separators is configured to be inserted into a center portion of the gap in a width direction of the two-ply sheet and relatively move toward said another end to reach said another end, and wherein the pair of separators is configured to, after the pair of separators reaches said another end, move from the center portion of the two-ply sheet in the width direction to both ends of the two-ply sheet in the width direction between the two sheets at said another end of the two-ply sheet in combination with remaining limitations of claim 24.
Claims 25-26 are allowed because the prior art fail to teach the separator that includes
the first separator configured to be inserted into a gap formed between the two sheets of the two-ply sheet; and the second separator configured to be inserted between the two sheets at another end of the two-ply sheet opposite to the one end of the two-ply sheet and move in the width direction of the two-ply sheet, after the first separator is inserted into the gap in the two-ply sheet and relatively moves from the one end of the two-ply sheet to said another end of the two-ply sheet in combination with remaining limitations of claims 25-26.
Claim 31 are allowed because the prior art fail to teach the separator configured to be inserted into the gap formed between the two sheets of the two-ply sheet, relatively move from the one end of the two-ply sheet to another end of the two-ply sheet and the lamination processor configured to perform the laminating process on the two-ply sheet including an insertion sheet inserted between the two sheets separated by the sheet separation device in combination with remaining limitations of claim 31.
Claims 34-40 are allowed because the prior art fail to teach the separator configured to be inserted into a gap formed between the two sheets of the two-ply sheet, separate the two sheets, and guide the two sheets to different directions, respectively; the winding roller configured to rotate and wind the two-ply sheet; and the conveyance roller pair configured to convey the two-ply sheet toward the winding roller with another end of the two-ply sheet as the front end, said another end opposite the one end, in the conveyance path between the winding roller and the conveyance roller pair,
wherein the gap is formed between the two sheets of the two-ply sheet between the winding roller and the conveyance roller pair, and the two-ply sheet has said another end wound around the winding roller and the one end nipped by the conveyance roller pair in combination with remaining limitations of claims 34-40.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Mon-Fri 8:30-1, 2:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852